The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and amendments filed January 29, 2021 have been considered and are persuasive.   Claims 53 to 105 are allowed.
Claim 53 is allowed because the prior art individual or taken as a whole does not teach 
at least one image carrier, at least one projection lens having at least a refractive function for projecting the image or pattern when light beams from the at least one LED pass through the at least one image carrier and the at least one projection lens, wherein the at least one LED, the at least one image carrier and the at least one projection lens are arranged in at least one of a housing, tubular piece, frame, support, and part of the LED light, movement or changing of the image and or pattern caused by at least one of the following arrangements:  (a) at least one of an integrated circuit and circuitry for turning more than one LED on and off for at least one of sequential flashing or sequential fade-in and fade-out, (b) a motor or time movement for causing movement, rotation, or changes in position of at least one of: (i) the image carrier, a disc, or a holder, in which is installed or built-in plurality of the image carriers in front of white or color LEDs without any collimating elements to create parallel light beams, (ii) at least one cover, optics lens, rotatable holder, or movable holder on which is installed or injected in a plurality of refractive or optics lenses to cause a-at least one same image to move from one position to another position, and (iii) at least one optics lens or prism lens in front of an integrated circuit controlled plurality of white or colorful LEDs without any collimating elements to create parallel light beams, and (c) a magnetic unit and magnetic coil set for causing the movement, rotation, or changes in position of at least one of the following: (i) the image carrier, or a disc in which is installed or built-in a plurality of the image carriers in front of white or color LEDs without any collimating elements to create parallel light beams, (ii) at least one cover, optics lens, rotatable holder, or movable holder on which is installed or built-in a plurality of refractive or optics lenses to cause at least one same image to move from one position to another position, and (iii) at least one optics lens or prism lens in front of an integrated circuit controlled plurality of white or colorful LEDs without any collimating elements to create parallel light beams.  Claims 54 to 72 depend on claim 53 and as such are also allowed.  Claim 73 is allowed because the prior art individual or taken as a whole does not teach at least one LED, at least one image carrier, at least one refractive projection lens for enlarging a size of the image and or pattern when light beams 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 





/Y M. Lee/
Primary Examiner, Art Unit 2875